Citation Nr: 0100869	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  99-01 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.  

2.  Entitlement to service connection for chronic pes planus.  

3.  Timeliness of the veteran's substantive appeals of claims 
of service connection for right ankle, right knee, right 
elbow, left ear, and neck disorders, right ear infections, 
and a head injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from January 1955 to December 
1957.  (Later inactive reserve duty is noted from 
approximately February 1966 to March 1970).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
RO which, in pertinent part, denied service connection for 
residuals of a low back injury and for pes planus.  

In August 2000, the Board issued notice to the veteran and 
his representative that the Board was going to consider if a 
timely substantive appeal had been filed with respect to the 
claims for service connection for right ankle, right knee, 
right elbow, right ear and left ear disorders, head injury 
residuals and a neck (cervical spine) disorder.  He was 
invited to respond, with argument, evidence or a request for 
a hearing.  No reply is of record.


FINDINGS OF FACT

1.  Neither current residuals of a back injury in service nor 
a current back disorder which is related to the veteran's 
active military service is shown.  

2.  Pre-existing pes planus was noted on examination at entry 
into service in January 1955, and found to be 
"asymptomatic"; at examination on separation from active 
service in December 1957, no disability of the feet was 
demonstrated.  

3.  Pes planus is not currently shown.  

4.  As to the veteran's claims of service connection for 
right ankle, right knee, right elbow, left ear, and neck 
disorders, right ear infections, and a head injury, he did 
not file a substantive appeal from the RO's December 1997 
rating decision within one year of the mailing of the date of 
notification of the December 1997 RO rating decision, on 
December 16, 1997, or within 60 days of the mailing of the 
November 13, 1998, statement of the case.  


CONCLUSIONS OF LAW

1.  Service connection for residuals of a back injury is 
denied.  38 U.S.C.A. §§ 1110, 1131 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.303 (2000).  

2.  Service connection for chronic pes planus, to include 
aggravation of pre-existing pes planus in active service, is 
denied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.306 
(2000).  

3.  The veteran did not perfect a timely appeal of the RO's 
December 1997 rating decision which denied claims of service 
connection for right ankle, right knee, right elbow, left 
ear, and neck disorders, chronic right ear infection, and a 
head injury.  38 U.S.C.A. §§ 7105, 7108 (West 1991); 
38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act (VCAA) of 
2000, that applied to all pending claims for VA benefits and 
that provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
veteran's claims for benefits under laws administered by VA.  
See Veterans Claims Assistance Act of 2000, Pub. L. o. 106-
475, § 3(a), 114 Stat. 2096, __(2000) (to be codified at 
§ 5103A).  In the instant case, the Board finds that the RO 
complied with the requirements of the statute.  All relevant 
evidence identified by the veteran was obtained and 
considered.  

It is additionally noted that VCAA directs that VA medical 
examinations are required to be provided to a veteran when 
such an examination is necessary to make a decision on a 
claim.  A VA examination is necessary where there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of disability, and evidence that the 
disability or symptoms may be associated with service, but 
the case does not contain sufficient medical evidence to 
allow the VA to make a decision on the claim.  In the instant 
case on appeal, no VA examination is required regarding the 
back injury and pes planus claims, as no current back 
disorder or persistent or recurrent back or pes planus 
symptoms are demonstrated, as further detailed below.  As 
also noted further below, the veteran received an examination 
of his back by VA in December 1992.


I.  Factual Background

The veteran's service medical records for his period of 
active military service from January 1955 to December 1957 
show asymptomatic pes planus noted on examinations both at 
entry into service in January 1955 and at separation in 
December 1957.  On August 9, 1955, the veteran was seen for a 
three- to four-day history of pain over the sacrum following 
a diving incident.  There was good range of motion of the 
spine on examination at that time, and treatment consisted of 
heat lamp therapy.  No diagnosis was given, and no further 
back complaint, treatment, or diagnosis is shown for the 
remainder of the veteran's active military service.  
Specifically, on examination at separation from service in 
December 1957, the spine and other musculoskeletal system was 
normal, as were his feet.  The veteran reported no pertinent 
complaints.  

The post-service medical evidence includes the veteran's 
medical records for his inactive reserve duty from 1966 to 
1970.  Significantly, these records show no complaint, 
treatment, or diagnosis of any back disorder or pes planus.  
On physical examination for separation from this inactive 
duty in March 1970, the spine and other musculoskeletal 
system, as well as the feet, were found to be normal.  The 
veteran reported no pertinent complaint.  

The post-service medical evidence shows treatment for low 
back pain following a back injury in April 1990 while at 
work.  Private treatment records of September 1992 show 
treatment for low back and leg pain with notation of a 
history of a back injury while at work in April 1990, status 
post spinal fusion.  The diagnosis was low back pain.  

No post-service medical record shows a complaint, treatment, 
or diagnosis of pes planus.  

On VA spinal examination in December 1992, the veteran gave a 
history of an injury on the job in 1989 in connection with 
heavy lifting.  Low back and left lower extremity pain had 
persisted.  He reported his first hospitalization one year 
earlier.  No history of an inservice back injury was given by 
the veteran.  VA x-ray studies of the lumbar spine revealed 
Grade II-III L5-S1 spondylolisthesis and posterolateral 
lumbosacral fusion, lumbar dextroscoliosis, and a L5 disc 
space which was practically obliterated.

A February 1993 Social Security Administration (SSA) award 
determination letter shows total disability beginning in 
January 1992.  

VA x-rays of January 1996 show post surgical changes 
involving the lower lumbar spine, grade II spondylolisthesis 
involving the L5, S1 disc space, and degenerative changes 
involving the lumbar spine.  




II.  Service Connection

Under applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  If a veteran had active service of 90 days or more, 
certain chronic diseases, including arthritis, which become 
manifest to a compensable degree within the year after active 
service, will be rebuttably presumed to have been incurred in 
such service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there is 
no requirement for evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b).  

(A)  Back Disability

In the present case on appeal, the veteran is not shown to 
have any current back disorder which is related, by any 
competent evidence, to his prior active military service over 
40 years ago.  To the contrary, while active service medical 
records show one episode of treatment for a sore sacrum 
following a diving incident in August 1955, no diagnosis was 
then given, no subsequent treatment or complaint is shown.  
Significantly, the remote post-service evidence, including 
medical records for his inactive reserve duty from 1966 to 
1970, are silent as to any back injury residual, or chronic 
back symptomatology.  Rather, the post-service medical 
evidence shows treatment for a back disorder no earlier than 
1990-approximately 33 years after his separation from active 
service-following a work related back injury in 1990.  

The only evidence that the veteran has any current back 
disability due to service is his own lay statements.  
However, his lay assertions are not supported by the medical 
evidence.  It is well established that lay persons cannot 
provide testimony when an expert opinion is required.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, 
given the above detailed negative service medical records, 
negative inactive reserve duty medical records, and post-
service medical evidence of a back injury in 1990, a Board 
Remand for a VA examination is not necessary under VCAA.  

The veteran has essentially provided his lay opinion as to 
the diagnosis and onset of his reported back disorder.  While 
the veteran is certainly competent to provide testimony 
regarding the occurrence of in-service events or intercurrent 
back symptomatology, see Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990), and Goss v. Brown, 9 Vet. App. 109 (1996), there 
is no indication in the record that he has the medical 
expertise necessary to give a current diagnosis of back 
disability, or to competently conclude that any current back 
symptomatology is attributable to service or to inservice 
injury.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Board finds that the preponderance of 
the evidence is against the claim, as set forth above, and, 
therefore, reasonable doubt is not for application.  The 
claim, therefore, must be denied as against a preponderance 
of the evidence.  




(B)  Pes Planus  

In determining whether a particular disorder was either 
"incurred" or "aggravated" in service, where, as here, the 
claimant is a veteran of wartime service (or peacetime 
service after December 31, 1946), the veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders "noted" at entrance into service, 
or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto.  See 38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 
3.304(b) (2000) (the "presumption of soundness").  Only such 
conditions as are recorded in examination reports are to be 
considered as "noted." Id.  

In the instant case on appeal, the veteran was specifically 
found to have pes planus (flat feet) on physical examination 
at entry into service in January 1955-the examiner noted 
that it was asymptomatic.  Accordingly, the presumption of 
sound condition is rebutted.  Furthermore, no aggravation of 
pre-existing pes planus is indicated by the service medical 
records: No complaints or treatment are shown at any time 
during the remainder of the veteran's active duty, and pes 
planus was not shown on examination at separation from 
service in December 1957.  Accordingly, the overwhelming 
preponderance of the evidence of record, including the 
service medical records, is against the claim of aggravation 
of pre-existing pes planus in service.  

The remote post-service medical evidence, in particular, the 
veteran's inactive reserve medical records, show no 
complaint, treatment, or chronic symptomatology of pes 
planus.  Similarly, the more recent post-service medical 
evidence of record shows no current complaint, treatment, or 
diagnosis regarding pes planus.  The weight of this evidence 
compels the denial of his claim.  

While the veteran may indeed experience feet pain, with no 
competent medical evidence of any current treatment or 
diagnosis, service connection cannot be 


granted for chronic pes planus.  See Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999) (wherein the United States Court of 
Appeals for Veterans Claims held that pain alone is not 
enough to show current disability).  

With no showing of aggravation of pre-existing pes planus in 
service, and no post-service or current complaint or 
treatment for pes planus, or any chronic symptomatology 
related thereto, the only evidence that the veteran has 
chronic pes planus related to service is his own lay 
statements.  However, his lay assertions are not supported by 
any medical evidence.  It is well established that lay 
persons cannot provide testimony when an expert opinion is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
While the veteran is certainly competent to provide testimony 
regarding the occurrence of in-service events or chronic pes 
planus pain or related symptomatology, see Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990), and Goss v. Brown, 9 
Vet. App. 109 (1996), there is no indication in the record 
that he has the medical expertise necessary to give a current 
diagnosis of pes planus, or to conclude that any current foot 
disorder or symptomatology is attributable to his prior 
active service, which ended more than 40 years ago.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Board finds that the preponderance of 
the evidence is against the claim, as set forth above, and, 
therefore, reasonable doubt is not for application.  The 
claim, therefore, must fail as against a preponderance of the 
evidence of record.  




III.  Timeliness of Substantive Appeals of Claims of Service 
Connection for
Right Ankle, Right Knee, Right Elbow, Left Ear, and Neck 
Disorders,
Right Ear Infections, and a Head Injury.  

An appeal to the Board consists of a timely filed notice of 
disagreement, and a timely filed substantive appeal in 
response to the statement of the case.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.200.  

The claimant has one year from the date of notification of 
the rating decision to file a notice of disagreement to 
initiate the appeal process.  38 U.S.C.A. § 7105(b)(1).  In 
order to complete the appeal, a claimant must file a 
substantive appeal within 60 days of the mailing date of the 
statement of the case, or within the remaining time, if any, 
of the one year period beginning on the date of notification 
of the rating decision.  38 U.S.C.A. § 7105(d)(3);  38 C.F.R. 
§ 20.302(b).  See Roy v. Brown, 5 Vet. App. 554, 556 (1993).  

In the present case, the RO, among other actions not 
pertinent here, denied the veteran's claims of service 
connection for right ankle, right knee, right elbow, left 
ear, and neck disorders, right ear infections, and a head 
injury, by RO rating decision dated in December 1997.  Notice 
of this decision was issued to the veteran on December 16, 
1997.  Notice of disagreement was received as to all of the 
veteran's claims in January 1998, and a Statement of the Case 
(SOC) was issued to the veteran on November 13, 1998.  
However, the veteran's substantive appeal, filed on January 
7, 1999, was silent as to his claims of service connection 
for right ankle, right knee, right elbow, left ear, and neck 
disorders, right ear infections, and a head injury.  

It is noted that a Supplemental Statement of the Case (SSOC) 
as to these additional claims was issued to the veteran in 
June 1999, and his reply in disagreement was received in July 
1999.  However, this exchange does not constitute timely NOD 
and substantive appeal, and was not within one year of the 
mailing of the date of 


notification of the December 1997 RO rating decision, on 
December 16, 1997, or within 60 days of the mailing of the 
November 13, 1998 SOC.  The June 1999 SSOC was not issued in 
response to evidence received within the one-year period 
following the December 1997 notification of the determination 
being appealed, such that VAOPGCPREC 9-97 (Feb. 11, 1997) 
does not provide a basis for a favorable decision.  Here, the 
SSOC was issued in response to the May 1999 RO hearing and 
documentary evidence submitted at the hearing, which are 
beyond the one-year period.

The veteran had 60 days from November 13, 1998 (the date of 
the mailing or issuance of a SOC) to file a substantive 
appeal as to his claims of service connection for right 
ankle, right knee, right elbow, left ear, and neck disorders, 
right ear infections, and a head injury.  Despite being 
advised of his right to do so, the veteran failed to request 
an extension of time to file such an appeal, and the 
veteran's substantive appeal, received in July 1999, was not 
received within the above deadlines.  Accordingly, the 
denials of his claims for right ankle, right knee, right 
elbow, left ear, and neck disorders, right ear infections, 
and a head injury became final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20,200, 20.302, 20.1103.  

If there is a failure to comply with the law or regulations, 
it is incumbent upon the Board to reject the application for 
review on appeal.  38 U.S.C.A. §§ 7105, 7108; Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1994).  Jurisdiction does indeed matter, and it is not 
"harmless" when the VA during the adjudication process 
fails to consider the threshold jurisdictional issues.  Under 
the circumstances, the failure to file a timely substantive 
appeal is fatal as to the veteran's claims of service 
connection for right ankle, right knee, right elbow, left 
ear, and neck disorders, right ear infections, and a head 
injury.  The Board lacks jurisdiction to address these 
matters.  




ORDER

The claims of service connection for residuals of a back 
injury, pes planus, right ankle, right knee, right elbow, 
left ear, and neck disorders, right ear infections, and a 
head injury are denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

